DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/18/2020 and 8/10/2020 were filed before the Notice of Allowability.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

References
Fingerprint/Biometric Authentication:
Pierce et al. (US 20160261589 A1, published: 9/8/2016),
Boshra (US 20160203306 A1, published: 7/14/2016),
Accapadi (US 7486810 B1, published: 2/3/2009).
Fingerprint icon:
Takahashi (US 20170155802 A1, published: 6/1/2017),
Bhansali et al. (US 20160063259 A1, published: 3/3/2016),
Lee (US 20080115208 A1, published: 5/15/2008).

Allowable Subject Matter
Claims 1-23 are cancelled.
Claims 24-43, based on amended claims, are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview, and an email, with Attorney Michael T. Konczal (Reg. # 45,475) on 3/18/2021.

The application has been amended as follows: 
Claim 31. (Examiner’s Amendment) A computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor of an electronic device, cause the electronic device to: display a virtual keyboard of an input application on a touchscreen, wherein the virtual keyboard comprises a candidate window and a fingerprint icon, wherein a first candidate word and a second candidate word are displayed in the candidate window; detect a touch operation on the fingerprint icon; collect a fingerprint of a user in response to detecting the touch operation; compare the collected fingerprint with a prestored registered fingerprint, and thereby determine whether the collected fingerprint is a registered fingerprint; replace the first candidate word and the second candidate word with a third candidate word and a fourth candidate word when the collected fingerprint is a registered fingerprint; and display the third candidate word and the fourth candidate word in the candidate window.
 
Claim 38. (Examiner’s Amendment) An electronic device input method comprising: displaying a virtual keyboard on a touchscreen, wherein the virtual keyboard comprises a candidate window and a fingerprint icon, and wherein a first candidate word and a second candidate word are displayed in the candidate window; detecting a fingerprint input on the fingerprint icon; collecting a fingerprint of a user in response to the detecting; comparing the collected fingerprint ;collected fingerprint replacing the first candidate word and the second candidate word with a third candidate word and a fourth candidate word when the collected fingerprint is a registered fingerprint; and displaying the third candidate word and the fourth candidate word in the candidate window.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After a thorough search, the examiner could not reasonably reject all of the elements of the independent claims.  Although the examiner could find instances of fingerprint authentication, he was unable to reasonably show that this fingerprint authentication was linked to a soft/virtual keyboard, nor to a fingerprint icon on a soft/virtual keyboard.  In order to reject the claims, the examiner would have needed to prove that other references (wither alone or in combination) could describe an authentication method having specific steps before and after, relating to a soft/virtual keyboard.  Based on the uniqueness of the independent claims, and the lack of reasonable rejections, this application is hereby allowed, and the applicant is congratulated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Seth A Silverman/Primary Examiner, Art Unit 2145